811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John M. LOTHSCHUETZ (Dec), Carolyn C. Hill, UnitedTelecommunications, Inc., Mary E. Lothschuetz,Extrx., Plaintiffs-Appellees,v.James M. CARPENTER, Carpenter Radio Company, Defendants-Appellants.
No. 86-3843.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the appellees' motion to dismiss and the appellants' response in opposition.


2
It appears from a review of the file that appellants appealed from the August 11, 1986, scheduling and standing orders.  Those orders are not final and appealable since they did not end the litigation on the merits.  Catlin v. United States, 329 U.S. 229 (1945).  The orders also do not fit into the collateral order exception.  Those orders do not conclusively determine a disputed question, do not resolve an important question separate from the merits of the action and can effectively be reviewed on appeal from the final judgment.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949).


3
It is ORDERED that the motion to dismiss be granted and the appeal is hereby dismissed.  Rule 8, Rules of the Sixth Circuit.